Motion Granted and Abatement Order filed September 25, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-12-00673-CV
                                   ____________

             IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN


                      On Appeal from the 312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-01569


                        ABATEMENT ORDER

      In the underlying suit to modify the parent-child relationship, the Texas
Department of Family and Protective Services intervened for protection of the children,
and the Department was named temporary managing conservator of the children by order
signed June 25, 2012. The Mother of the children counterclaimed against the Department,
and the trial court granted the Department’s plea to the jurisdiction. The Mother then
brought this interlocutory appeal. See Tex. Civ. Prac. & Rem. Code §51.014(a)(8). Under
this subsection of the statute, all proceedings in the trial court are stayed pending
resolution of the interlocutory appeal. See Tex. Civ. Prac. & Rem. Code §51.014(b).



                                           1
       The stay provision in Section 51.014(b) of the Civil Practice and Remedies Code
conflicts with the Family Code statutes governing cases brought by the Department for
child protection. See Tex. Fam. Code §§263.201, 263.304, 263.305, 263.401.
Accordingly, on August 17, 2012, this court granted the Department’s motion asking to
abate the interlocutory appeal so that the trial court could conduct a statutorily required
status hearing no later than August 24, 2012. See Tex. Fam. Code § 263.201. The record
from the hearing was filed September 10, 2012, and the appeal was reinstated on
September 12, 2012.

       On September 17, 2012, the Department filed a motion asking the court to extend
the abatement period so that the trial court may consider the Department’s motion to
sever the child protection action from the Mother’s counterclaims. The motion is
GRANTED.

       We order the appeal ABATED for a period of thirty days. A supplemental clerk’s
record containing any new order(s) signed by the trial court shall be filed with the clerk
of this court on or before October 31, 2012.

       The appeal is abated, treated as a closed case, and removed from this court=s
active docket. The appeal will be reinstated on this court=s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may reinstate
the appeal on its own motion.

                                          PER CURIAM




                                               2